



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Sanchez-Lopez,









2011 BCCA 14




Date: 20110114

Docket:
CA038300

Between:

Regina

Respondent

And

Jaime
Sanchez-Lopez

Appellant




Before:



The Honourable Madam Justice Saunders





The Honourable Mr. Justice Tysoe





The Honourable Madam Justice D. Smith




Sentence Appeal from
the Provincial Court of British Columbia, April 26, 2010
(
R. v. Sanchez-Lopez,
Victoria Registry No. 149487-2)

Oral Reasons for Judgment




Appellant appearing In Person



Jaime Sanchez-Lopez





Counsel for the (Crown) Respondent:



K. Madsen





Place and Date of Hearing:



Victoria, British
  Columbia

January 14, 2011





Place and Date of Judgment:



Victoria, British
  Columbia

January 14, 2011








[1]

SAUNDERS, J.A.:
Jaime Sanchez-Lopez seeks leave to appeal
sentence and if leave be granted, appeals from the sentence imposed upon him by
Judge Higinbotham on April 26, 2010, of 12 months incarceration and three years
probation. The sentence was imposed following guilty pleas to charges of
criminal harassment, mischief and breach of probation.

[2]

The learned sentencing judge gave Mr. Sanchez-Lopez seven months
credit for pre-sentence custody making the period of incarceration imposed the
equivalent of 19 months.

[3]

In support of his appeal, Mr. Sanchez-Lopez, speaking on his own
behalf, says the sentence is too long. He says he pleaded guilty on the
understanding he would likely receive a sentence of no more than 12 months
including pre-sentence custody. Lastly, he says a term of the probation order
unduly restricts access to his son and he asks to change that.

[4]

The offences all concern the appellants former wife, Ms. Sanchez.
At the time of the offences the appellant was bound by terms of a probation
order to have no contact or communication with Ms. Sanchez, and not to
attend at her residence or place of work.

[5]

On Christmas Eve 2009, the appellant phoned Ms. Sanchez in
contravention of the terms of the probation order. Ms. Sanchez reported
this call to the police, and departed the next day on a trip. When she returned
to her home in early January 2010 there were many, many voice mail messages
waiting for her from the appellant. The messages included cursing and
statements revealing knowledge of Ms. Sanchezs current life that she had
tried to keep from the appellant.

[6]

On January 3, 2010, Ms. Sanchez received messages to the effect of
welcome back. At home, she had a call from the front door of her apartment
building, and although she could hear someone present, no one responded. She received
further calls that night and at one point a motion sensor light outside her
apartment went on. At about 2:00 a.m., January 4, 2010, Ms. Sanchezs cell
phone rang. There was a message from the appellant with language derogatory of
her, saying he knew where she had vacationed. At about the same time as the
call, the motion sensor went on again and a window in Ms. Sanchezs
apartment shattered. Ms. Sanchez fled directly to the police. The three
charges to which Mr. Sanchez-Lopez pleaded guilty relate to these events,
the mischief charge concerns the broken window.

[7]

Unfortunately these offences were not the appellants only convictions
concerning Ms. Sanchez. On August 14, 2009, he was convicted of being
unlawfully in the residence of Ms. Sanchez, breach of recognisance, and
mischief, being the throwing of a skateboard through her window. On that
occasion, Ms. Sanchez was hit with shards of glass. For those offences,
Mr. Sanchez-Lopez was sentenced to one day incarceration which, considering
pre-sentence custody, was said to be equivalent to a 60-day jail term, and 18
months probation. The probation order included the terms relating to
Ms. Sanchez I have earlier described.

[8]

On September 26, 2009, Mr. Sanchez-Lopez was on judicial interim
release in respect to a charge of threatening a male friend of
Ms. Sanchez, when he made a threat to a third party to harm that same
friend. The original charge of threatening the friend was stayed, but charges
were laid concerning the September 26 threat. Mr. Sanchez-Lopez was
convicted of the threatening, and of breach of his recognizance. For those
offences, he was sentenced to one day in jail and given credit for 126 days
pre-sentence custody, for an effective sentence of 127 days, plus
18 months probation. Again the probation order included terms prohibiting
contact with Ms. Sanchez. Thus the offences now before the court were
committed while Mr. Sanchez-Lopez was prohibited by two orders from
contacting Ms. Sanchez, and while he was prohibited from attending at her
residence.

[9]

All the offences I have described follow the dissolution of the
appellants marriage to Ms. Sanchez.

[10]

In addition to the offences I have described, Mr. Sanchez-Lopez has
past convictions for alcohol-related driving offences in 1998 and December 2008,
as well as a conviction in 2009 for driving while disqualified.

[11]

The judge said in his reasons for sentence:

[3]        You have continually
violated court orders. You have continually engaged in conduct that is
extremely frightening to the complainant, your ex-spouse Hayley Sanchez, and
your child. Probation orders, bail orders, have meant nothing to you when you
are angry, and you are absolutely thoughtless in terms of the damage that was
caused, or could be caused, by your conduct.

[4]        I do not see any likelihood
that you will obey court orders at this particular point in time without some
further deterrence.

[5]        Mr. Weir has pointed
out to me, correctly, that one of the principles of sentencing is that when
necessary the offender must be separated from society. In this case, in my view
it is essential to separate you from society for the protection of Hayley
Sanchez. It also may serve to convince you not to bother her again.

[6]        I see no other
alternative here, in terms of the sentencing principles that apply to your
case, but to sentence you to a lengthy term of imprisonment. I am going to take
into account the time that you have spent in custody, which is the equivalent
of an approximate seven month sentence.

[12]

Mr. Sanchez-Lopez, I am going to speak directly to you because you
are representing yourself. You say you expected a sentence of 12 months would
include pre-sentence custody. However, the transcript of the hearing, which we
have, shows that the Crown was suggesting 12 to 18 months, and your lawyer asked
for a sentence of time served. So it seems that the two lawyers were not
starting from the same place, and anyway, I will say to you it was up to the
judge to settle on the length of the jail sentence. So your expectation that
day, as you are telling it to us today, is not a reason for our Court to change
the length of the sentence.

[13]

Now I am going to explain to you a bit about the role this Court has on
sentence appeals. Our role as a Court of Appeal is different than the role of
the sentencing judge. We just review what the judge did to see whether he
applied an incorrect principle of law, or whether the sentence was so long as
to be what we call unfit.

[14]

I will tell you a bit more. The purpose of a sentence is listed in the
Criminal
Code of Canada
. The
Criminal Code
is passed by Parliament and judges
must approach sentencing in the way Parliament has set out in the
Criminal
Code
.

[15]

A judge must consider whether the sentence will deter you or others from
behaving in the way you have behaved, or whether you should be separated from
others to protect the community, whether consideration of your rehabilitation
weighs in favour of or against the sentence, how to make you more responsible,
and, generally, consider what may be required to say to everyone that this kind
of behaviour will not do. Apart from all of that, Parliament has told judges
two other things that particularly affect this case. Parliament has told us
that a person should not be sent to jail if a less restrictive sanction is
appropriate, and second, that the fact the offence involves abuse of a spouse
aggravates the case.

[16]

Now in a case like yours, where the charges are, essentially, aggression
to your former wife, a judge must take the matter seriously. You must know that
the law does not allow you to threaten or intimidate your former wife, or to
contact her when a court order tells you that you cannot to do that. You are
entitled to be left alone, and so is your former wife. The fact this is not the
first time you were charged with aggressive behaviour towards your former wife
was a factor the judge was required to consider, and it was a good reason for
him to say that a sterner sentence was appropriate to give you the message that
you must not contact her again, and you must not otherwise behave in an
intimidating way. Here the judge said he was giving weight to your prior
convictions and the fact that you had shown in the past that you were not
prepared to obey court orders. He said you needed some time separated from the
community, by being in jail, to bring this home to you. In other words, he said
the sentence was designed to deter you in the future. It seems to me he was
entirely correct in making this an important consideration.

[17]

You say the sentence is too long, but shorter sentences seem to have had
little impact on you, and it was time for the court to respond with a
significantly longer sentence than you had received up to now.

[18]

The sentence you have received is in line with sentences imposed in
other cases of offences involving harassment, intimidation and aggression towards
a former spouse where there have been prior offences of a similar nature:
R. v. Hunter
,
2006 BCCA 433, and
R. v. Malakpour
, 2008 BCCA 326.

[19]

I recognize that apart from the offences concerning, in some fashion,
your former wife, you do not have a criminal record for aggressive conduct.
However, with all that went on in 2009, as I said earlier, you have managed to
get yourself into quite a mess. In my view, it was a fair response on the part
of the judge to say a significant jail sentence is appropriate to give you time
to think about this, and to resolve, to make up your mind, not to bother
Ms. Sanchez again and, I would say, to decide just to let it go and to
move on with the rest of your life without further behaviour like this.

[20]

Now you have asked us to change the conditions of the probation order to
make it easier for you to see your son. It is important to keep a good
relationship with your son and good contact with your child would help maintain
a parent/child bond, however, this condition does allow for you to see him if a
family court order allows that or, alternatively, you can ask your probation
officer to ask Ms. Sanchez for access time. You do not ask her directly
but you can ask the probation officer to do that. The third alternative is, in
time, to apply to the Provincial Court for a change in this term. It is not for
us to make this kind of change when the family court or the Provincial Court
are better positioned to get a clear picture of what is in everyones best
interests. So again, I would not change that part of the sentence either.

[21]

In conclusion, I cannot say the judge erred in principle or that the
sentence he imposed is unfit. I would give leave to appeal the sentence but
dismiss your appeal from sentence.

[22]

TYSOE, J.A.:
I agree.

[23]

SMITH, J.A.:
I agree.

[24]

SAUNDERS, J.A.:
Leave is granted and the appeal is dismissed.

The Honourable Madam
Justice Saunders


